Case 1:18-cv-24384-KMW Document 1 Entered on FLSD Docket 10/23/2018 Page 1 of 4



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA

   CHAIM LAMPERT                                                         Civil Action No: 1:18-cv-24384
                                            Plaintiff,
                                                                                    COMPLAINT




          -v.-
   AMERICAN EXPRESS COMPANY

                                         Defendant.


  Plaintiff Chaim Lampert ("Plaintiff" or "Lampert") by and through his attorneys, and as and for his

  Complaint against Defendant American Express Company ("Defendant") respectfully sets forth,

  complains and alleges, upon information and belief, the following:



                        INTRODUCTION/PRELIMINARY STATEMENT

           1.    Plaintiff brings this action for damages and declaratory and injunctive relief arising

       from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

       commonly referred to as the Telephone Consumer Protection Act (''TCPA'').

                                              PARTIES

           2.    Plaintiff is a resident of the State of Florida, County of Miami-Dade, residing at

       17510 NE 7th Ct. North Miami Beach, Florida, 33407.

           3.    Defendant American Express Company is a New York corporation with an address

       for service in Florida c/o CT Corporation System, 1200 S Pine Island Road, Plantation, FL,

       33324.
Case 1:18-cv-24384-KMW Document 1 Entered on FLSD Docket 10/23/2018 Page 2 of 4



                                  JURISDICTION AND VENUE

         4.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

      15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

      jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

         5.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                   FACTUAL ALLEGATIONS

         6.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully state herein with the same force and effect as if the same were set forth at length

      herein.

         7.     On information and belief, on a date better known to Defendant, Defendant began

      calling Plaintiff’s cellular telephone, using an automatic telephone dialing system (“ATDS”

      or “predictive dialer”) and/or using an artificial or prerecorded voice.

         8.     Defendant placed calls to Plaintiff’s cell phone ending in the numbers (1888) in the

      manner described previously.

         9.     Plaintiff spoke with Defendant on or around June 1, 2018 and revoked any consent

      that Defendant may have had to contact him on his cellular telephone.

         10.    Once Defendant was aware that its calls were unwanted, its continued calls could

      have served no purpose other than harassment.

         11.    Defendant ignored Plaintiff’s revocation and continued to call his cellular telephone

      number on a consistent basis.
Case 1:18-cv-24384-KMW Document 1 Entered on FLSD Docket 10/23/2018 Page 3 of 4



          12.    These calls from Defendant to Plaintiff was a collection communications in violation

      of numerous and multiple provisions of the TCPA, including but not limited to 47 U.S.C. §

      227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

          13.    As a result of Defendant's unfair practices, Plaintiff has been damaged.




                                   FIRST CAUSE OF ACTION
                (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


          14.    Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

      paragraphs of this Complaint with the same force and effect as if the same were set forth at

      length herein..

          15.    The TCPA prohibits a person from making any non-emergency call using any

      automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

      number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200

      (a)(1).

          16.    Defendant used an automatic telephone dialing system when it called Plaintiff’s

      cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

          17.    Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

      telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

          18.    Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

      Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).
Case 1:18-cv-24384-KMW Document 1 Entered on FLSD Docket 10/23/2018 Page 4 of 4



                                   DEMAND FOR TRIAL BY JURY

          19.   Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

       issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Chaim Lampert demands judgment from the Defendant American

  Express Company as follows:

        a)      For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        b)      For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        c)      For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

        d)      A declaration that the Defendant’s practices violated the TCPA; and

        e)      For any such other and further relief, as well as further costs, expenses and

                disbursements of this action as this Court may deem just and proper.


        Dated
        October 23, 2018
                                                                Respectfully Submitted,

                                                                ZEIG LAW FIRM, LLC

                                                                /s/ Justin Zeig
                                                                Justin Zeig, Esq.
                                                                3475 Sheridan Street, Ste 310
                                                                Hollywood, FL 33021
                                                                Phone: (754) 217-3084
                                                                Fax: (954) 272-7807
                                                                Justin@zeiglawfirm.com
                                                                Attorney for Plaintiff
